Detailed Office Action
	The communication dated 11/15/2019 has been entered and fully considered. Claims 19-20 are withdrawn from examination. Claims 1-20 remain pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a method of recycling a glass fiber reinforced composite material, classified in B29B17/02.
II. Claims 19-20, drawn to a recycled glass fiber and a recycled glass fiber product, classified in Y02P20/143.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the products of Invention II can be made in a recycling method that uses a molten salt pyrolysis process only.
The Examiner also notes that claims 19-20 are product-by-process claims. In a product by process claim, so long as the product has the same claimed composition or properties, the method by which it was made or by which the properties were tested is not material.  According to the MPEP, “even though product-by-process claims are 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Claims in Invention I require their unique keyword search in classification B29B17/02 and Claims in Invention II require their unique keyword search in classification Y02P20/143.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Arles Taylor on 11/23/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to because the dashed line (triangle symbol) and the solid line (circle symbol) in FIG. 1 and the two dashed lines (both circle symbols) in FIG. 2 are not properly labeled. One of ordinary skill in the art is not appraises as to what conditions each line represent. More concise legends for these plots are required.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Objections
Claim 1 is objected to because of the following informalities:
Line 12: add “a” before “pyrolyzed glass fiber. Line 18: add “a” before “recycled glass fiber”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DUBOIS (US-2021/0237317), hereinafter DUBOIS, in view of COOPER (US-2005/0066573), hereinafter COOPER, and RIEDEWALD (US-2015/0184079), hereinafter RIEDEWALD. Note that the italicized text below are the instant claims.
Regarding claims 1 and 9, DUBOIS discloses A method of recycling a glass fiber reinforced polymer composite material {[abstract], [0074] note the glass fibers in the composite material}, the method comprising: 
(a) providing a composite material comprising a glass fiber embedded in a thermoset or thermoplastic polymeric matrix {[0070], [0074]}; 
(b) heating the composite material to a temperature of at least about 350 ºC for a first period of time under vacuum or an inert atmosphere to gasify the thermoset or thermoplastic polymeric matrix {[0092] note that the heating process is inherently done during a time period that is considered to be a first time period, [0096]}
thereby providing (i) one or more gas and (ii) a solid mixture comprising pyrolyzed glass fiber and a char residue of the thermoset or thermoplastic polymeric matrix {[0077] note formation of a residue in gaseous state, [0078] note formation of a solid residue that has the reinforcement which is the pyrolyzed glass fiber, [0111] note the presence of carbonaceous residue that is char, [0005] note the general teaching that pyrolysis creates carbonaceous residue that is char}.
DUBOIS also teaches that pyrolysis can be carried out in a molten salt bath {[0093]}. DUBOIS, however, is explicitly silent on placing this molten salt bath downstream of the pyrolysis reactor described above to further treat the solid mixture.
In the same filed of endeavor that is related to recycling and recovering fiber/polymer composites, COOPER discloses that following the pyrolysis process the fiber/carbon chars residues are subjected to further oxidation in molten salt {[0008]}.
At the effective filing date of the instant invention, it would have been obvious to have included the teaching of COOPER in the method of DUBOIS and have modified the method to further include the molten salt bath of DUBOIS downstream of its pyrolysis reactor.
[0007]}. Since, DUBOIS, itself describes the use of a molten salt bath, one of ordinary skill in the art would have been highly motivated to place the molten salt bath of DUBOIS downstream of DUBOIS’ pyrolysis reactor to further assist the separation of char from the glass fiber.
Subsequently, the modified DUBOIS discloses (c) immersing the solid mixture in a molten salt bath for a second period of time to provide a molten salt recovered glass fiber {[0093] note that immersion in the bath is inherently done for a period of time that is considered to be the second period}; 
and (d) rinsing the molten salt recovered glass fiber with water or an aqueous solution, thereby providing recycled glass fiber {[0029] note immersion in a fluid after pyrolysis, [0101] note that the fluid is water, also note that after contact the glass fiber is produced}.
The modified BUBOIS method teaches use of NaCl and NaCO3 as the molten salt {[0093]} and is silent on use of potassium nitrate (claim 1) and an additional potassium salt (claim 9).
In the same field of endeavor that is related to pyrolysis of plastic composites, RIEDEWALD discloses comprising molten potassium nitrate (KNO3) (claim 1), wherein the molten salt bath further comprises one or more additional potassium salt (claim 9) {[0038]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the molten salt of DUBOIS/COOPER 
In this case, and since both DEBOIS and RIEDEWALD are using the molten salt bath for the same purpose, it is obvious that predictable result will be achieved by this substitution by one of ordinary skill in the art.
Regarding claim 2, DUBOIS discloses wherein the composite material is scrap composite material or end-of-life composite material {[0002]}.
Regarding claims 4 and 5, DUBOIS discloses wherein the composite material comprises a glass fiber embedded in a thermoset polymer matrix (claim 4), wherein the thermoset polymer matrix comprises an epoxy or a polyester (claim 5) {[0071]}.
Regarding claim 7, DUBOIS discloses wherein step (b) is conducted at a temperature of between about 450 ºC and about 650 ºC {[0077]}.
The Examiner notes that DUBOIS teaches a temperature range of 300 ºC to 500 ºC that partially overlaps with the claimed temperature range. A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range {see MPEP 2144.05 (I)}.
Regarding claim 15, DUBOIS discloses wherein the composite material provided in step (a) is subjected to a mechanical size reduction process prior to step (b) {[0086]}.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over combination of DUBOIS, COOPER, and RIEDEWALD as applied to claims 1 and 2 above, and further in view of GROVE-NIELSEN (US-2004/0173239), hereinafter GROVE-NIELSEN.

In the same filed of endeavor that is related to recycling composite materials, GROVE-NIELSEN discloses wherein the composite material is scrap composite from the production of a wind turbine blade or an end-of-life wind turbine blade {[abstract]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have substituted the generic composite material in the combination method of DUBOIS/COOPER/RIEDEWALD with the scrap wind turbine blade of GROVE-NIELSEN. Note that it has been held that simple substitution of one known element for another is likely to be obvious when predictable result are achieved {see MPEP 2143 (I)(B)}.
In this case both scrap materials are composite materials made of fiber glass and thermoplastic/thermoset material, therefore, it is obvious that predictable result will be achieved by this substitution; the final result being successful recycling of the scrap material.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over combination of DUBOIS, COOPER, and RIEDEWALD as applied to claim 1 above, and further in view of TADEPALLI (US-2011/0045275), hereinafter TADEPALLI.
Regarding claim 6, the combination above teaches all the limitations of claim 1. The combination, however, is silent on the glass fiber being an E-glass fiber. 
In the same filed of endeavor that is related to composite materials, TADEPALLI discloses wherein the glass fiber is E-glass fiber {[0050]}.

In this case, and since TADEPALL discloses that E-glass is used in composites and specifically wind turbine blades {[0013]}, it is obvious that predictable result will be achieved by this substitution, i.e., successful recycling of the scrap composite material.
Claims 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over combination of DUBOIS, COOPER, and RIEDEWALD as applied to claim 1 above, and further in view of KAMO (JP-2012086118-A and its English translation), hereinafter KAMO and COOPER.
Regarding claim 8 and 10-14, the combination above discloses all the limitations of claim 1 above. The combination, however, is silent on the residence time in the pyrolysis reactor and molten salt bath and that the recovered glass fiber maintains its physical properties such as tensile strength and failure strain. 
In the same filed of endeavor that is related to recovering material from plastic and metal and glass fiber compounds (composites), KAMO discloses wherein the first period of time is at least about 30 minutes (claims 8) {[0013] note that steam gasification is the pyrolysis reactor that has the first time period}.
wherein the second period of time is at least about 30 minutes (claim 10), wherein the second period of time is between about 30 and about 40 minutes (claim 11), wherein the second period of time is between about 60 minutes and about 120 minutes (claim 12) {[0013], [0016] note that melting point of alkali salt is lower that gasification temperature, thus it is molten in the reactor, note that the combination above have a separate molten salt bath, thus the residence time taught in [0013] is also applicable to the second period}.
wherein the molten salt recycled glass fiber has a tensile strength that is at least about 90% of a tensile strength of the pyrolyzed glass fiber (claim 13), wherein the molten salt recycled glass fiber has a failure strain that is equal to or higher than a failure strain of the pyrolyzed glass fiber {[0015] note the teaching that the glass fiber is recovered with no deterioration indicating that the recovered glass fiber has inherently the same physical properties (tensile strength and failure strain) as the original}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the teachings of KAMO in the combination method of DUBOIS/COOPER/RIEDEWALD and have chosen the appropriate residence time in the pyrolysis reactor and molten salt bath.
The Examiner notes that the combination above is silent on these residence times, thus one of ordinary skill in the art would have been highly motivated to look to prior art and determine appropriate residence time. Such art is KAMO.
The Examiner also notes that the range of residence time disclosed by KAMO {[0013] 1 second to 180 minutes} encompasses the claimed residence times, however, it is very broad.
[0009]}, thus recognizing the resident time as a result-effective variable. Higher temperature requires less residence time and vice versa. 
It is well established the determination of optimum values of result-effective variables (in this case residence time dependence on temperature) is within the skill of one of ordinary skill in the art.
The person of ordinary skill in the art would look to optimize the residence time in the pyrolysis reactor and molten slat bath as taught by KAMO through routine experimentation to optimize the process of removal of the plastic material from the glass fiber.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over combination of DUBOIS, COOPER, and RIEDEWALD as applied to claim 1 above, and further in view of SHAH (US-2011/0028308), hereinafter SHAH.
Regarding claim 16-18, the combination above discloses all the limitations of claim 1. The combination, however, is silent on adding a sizing agent to the aqueous solution in the last step of the method.
In the same filed of endeavor that is related to composite fibers, SHAH discloses wherein the aqueous solution comprises one or more sizing and/or finishing agents (claim 16), wherein the one or more sizing and/or finishing agents comprise an alkoxysilane (claim 17), wherein the one or more sizing and/or finishing agents comprise a film forming agent and/or an additive (claim 18) {[0053], [0054]}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of SHAH in the 
As disclosed by SHAH, the advantage of this addition is that it increases the interfacial strength of the glass fiber when used in a composite, improves lubricity to prevent fiber abrasion, and provides antistatic properties {[0053]}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748